Citation Nr: 1713787	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  16-17 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to June 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.    

The Veteran died in May 2015 after filing a timely notice of disagreement to the July 2014 rating decision.  The appellant, the Veteran's surviving spouse, submitted a request for substitution in June 2015.  In February 2016, the RO notified the appellant that she was accepted as a valid substitute for the claims.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects that the Veteran's tinnitus had its onset during service. 

2.  The competent and credible evidence of record reflects that the Veteran's bilateral hearing loss had its onset during service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).    
2.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service Connection for Bilateral Hearing Loss and Tinnitus 

During his lifetime, the Veteran asserted that service connection for bilateral hearing loss and tinnitus are warranted because he began to notice ringing in his ears and a decline in his hearing acuity during service.  

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The June 2014 VA examination report reveals that the Veteran had a hearing loss disability for VA purposes during the pendency of the appeal.  

Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Since the Veteran stated that he had ringing of the ears, the Board finds that the Veteran had a diagnosis of tinnitus during the pendency of the appeal.  

The Veteran asserted that he was exposed to acoustic trauma during service.  Moreover, he stated that his difficulty hearing and ringing in his ears began during service.  The Veteran is competent to report that he was exposed to loud noises during service as this is within his lay observation.  Additionally, he is competent to report that his hearing problems began during service as this is also within his lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Veteran's DD Form 214 reveals that the Veteran was a stock clerk and service personnel records show that he was a unit supply specialist.  The Veteran's lay statements assert that regardless of his military occupational specialty, he still received training with weapons without hearing protection.     

As to the credibility of the Veteran's statements that he was exposed to acoustic trauma during service and that he noticed hearing problems during service, there are no contemporaneous service audiology reports available for review.  His service treatment records were destroyed in a fire-related incident.  When there is evidence that a Veteran's service records have been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  After applying VA's heightened duty, the Board finds the Veteran's reports of ringing of the ears and difficulty hearing during service to be credible. 

Moreover, the June 2014 VA examiner opined that the Veteran's hearing loss was at least as likely as not related to service because his hearing loss configuration is consistent with noise induced hearing loss.  The examiner further stated that the Veteran's hearing loss configuration, which is typical of noise induced hearing loss, is often accompanied by tinnitus.  He further explained that this relationship indicates that the tinnitus is more likely than not caused by military acoustic trauma.  The Board finds that the medical opinion is supported by an adequate rationale and therefore is probative evidence in favor of the claim.    

Given the Veteran's competent and credible statements regarding onset of hearing problems in service and the probative June 2014 VA medical opinion, the Board finds that service connection for bilateral hearing loss and tinnitus are warranted.   
  

ORDER

Service connection for tinnitus is granted. 

Service connection for bilateral hearing loss is granted.  





____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


